FILED IN
                                                                                              4th COURT OF APPEALS
                                   fiourtll @ourt of 9meulg                                    SAN ANTONIO, TEXAS
                                                                                              4/27/2015 9:36:42 AM
                                                                                                KEITH E. HOTTLE
                                                                                                      Clerk
                              NOTITICATION OF LATE RXCORD

 Court of AppealsNo., ifknown: 04-15-00124-CR

 Trial Court Style:   State v. Hector Ramirez

 Trial court No..   2013CR2894

 I am the official responsible for p,reparing the clerk's record/rcporter's record [circle one] in the above-
 referenced appeal. The approximate date oftial was:ig!ryarv J, 20li
 The record was originally due: April6, 2015
 I anticipate the length ofthe record to be:js!!ls'

 I am rmable to file the record by the dafe such record is due because [check one]:

tr        the appellant is not entitledto appeal withorspaymgthe fee, andthe appellanthas failed to     paytre
          fee ormake arrangunentsto         pay*re fee forpreparing suchrcord-

tr        my other duties or activities precludewor{<ing on therecord and includethe following [attach
          additional pages if neededl   :




 tr       Other. Explain[attachadditionalpagesifneedeAl: NO D,eSignation                 of the ReCOrd

          has been received. Appellant has this day contacted me regarding payment anangements,

 I anticipate the record will be completed uy:        within 5 dayt_ql !?ymen! being received.
 I, as tre undmignedcourtofficial, certifythata copyofthisNotificdionof LateRecordhas been servedbyfirstclass
 mail of fax to the parties to the judgment or ordm being appealed.

 Dar' 4127l15                                 Signature:
                                              Printed
                                              Name: Lisa J. Ramos

                                              111".   Official Court Reporter, 227th District Court

Rev. 1.8.14